Case 1:18-cv-23125-RNS Document 362 Entered on FLSD Docket 09/03/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:18-cv-23125-RNS

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANT and STATE
  FARM FIRE and CASUALTY
  COMPANY

                 Plaintiff,

                 vs.

  HEALTH AND WELLNESS SERVICES, INC.,
  BEATRIZ MUSE, LAZARO MUSE,
  HUGO GOLDSTRAJ, MANUEL FRANCO,
  MEDICAL WELLNESS SERVICES, INC., NOEL
  SANTOS, ANGEL CARRASO, JORGE RAFAEL
  COLL, PAIN RELIEF CLINIC OF HOMESTEAD,
  CORP., JESUS LORITES and JOSE GOMEZ-
  CORTES,

            Defendants.
  _______________________________/


                       NOTICE OF APPEAL OF OMNIBUS ORDER [D.E.321]

         NOTICE IS GIVEN that Defendants, MEDICAL WELLNESS SERVICES, INC., NOEL

  SANTOS, BEATRIZ MUSE and LAZARO MUSE (collectively “Muse Defendants”) hereby

  appeal to the United States District Court of Appeals for the Southern District of Florida, the

  Omnibus Order on Motions for Summary Judgment [D.E. 321].

  DATED this 3rd day of September, 2020.




                                                    1
Case 1:18-cv-23125-RNS Document 362 Entered on FLSD Docket 09/03/2020 Page 2 of 3




                                            Respectfully submitted,

                                             s/ Richard J. Diaz
                                            __________________________
                                            Richard J. Diaz, Esq.
                                            3127 Ponce De Leon Blvd.
                                            Coral Gables, FL 33134
                                            Telephone: (305) 444-7181
                                            Facsimile: (305) 444-8178
                                            F.B.N. 0767697



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  via CM/ECF and served electronically on all parties of record this 3rd day of September, 2020.

                                                          s/ Richard Diaz
                                                        ______________________
                                                          Richard J. Diaz, Esq.




                                                2
Case 1:18-cv-23125-RNS Document 362 Entered on FLSD Docket 09/03/2020 Page 3 of 3




                                        3
